Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/535,667, the examiner acknowledges the applicant's submission of the amendment dated 3/11/2021. Claims 3, 13 and 18 have been canceled and claims 1-2, 4-12, 14-17 and 19-20 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Imseon Song (Reg. No. 76,000), during a telephone interview on 3/18/2021.
The application has been amended as follows:

Claim 5. (Currently Amended) The method of claim 1, further comprising: Page 4 of 9Appl. No. 16/535,667arranging the target data according to a predetermined criterion before storing the target data in the at least one target memory block of the memory device.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	Nicholson et al. (US 2017/0277551) teaches “For the page-locked memory management method, zero -copy memory management method, or unified address space memory management method, the amount of available host memory space to be allocated for use by the function call typically is greater than a size of the data to be loaded into the host memory.” (par. 0151). 	

REASONS FOR ALLOWANCE
1-2, 4-12, 14-17 and 19-20 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “selecting a sacrificial memory block from a plurality of memory blocks provided in a memory device; transferring current valid data stored in the selected sacrificial memory block to a first memory in a host when an available capacity of the first memory is larger than or equal to a size of the current valid data, loading target data from the first memory to a second memory in a controller when the available capacity of the first memory is smaller than the size of the current valid data, the target data being valid data that has been read from a previously selected sacrificial memory block in the memory device and stored in the first memory; and storing the target data in at least one target memory block in the memory device.”
	Independent claims 10 and 17 are allowed for the reasons indicated above with respect to claim 1. 
	Dependent claims 2, 4-9, 11-12, 14-16 and 19-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaima Rigol whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




March 18, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135